787 N.W.2d 499 (2010)
PEOPLE of The State of Michigan, Plaintiff-Appellee,
v.
Douglas Richard RUTKOFSKE, Defendant-Appellant.
Docket No. 140495. COA No. 285753.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the application for leave to appeal the December 17, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for miscellaneous relief is GRANTED.